Case: 18-30377      Document: 00514794518        Page: 1     Date Filed: 01/14/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                     No. 18-30377                           FILED
                                                                     January 14, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk

BAHRAM ZAMANIAN, Medical Doctor;
BAHRAM ZAMANIAN, M.D.,
 A PROFESSIONAL MEDICAL CORPORATION,

                                                Plaintiffs–Appellants,

versus

JEFFERSON PARISH HOSPITAL SERVICE DISTRICT No. 2,
 Jefferson Parish, State of Louisiana,
 Doing Business as East Jefferson General Hospital,

                                                Defendant−Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:17-CV-1087




Before SMITH, BARKSDALE, and HO, Circuit Judges.
PER CURIAM: *



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-30377     Document: 00514794518       Page: 2   Date Filed: 01/14/2019



                                   No. 18-30377
      Bahram Zamanian sued the defendant hospital under 42 U.S.C. § 1983,
claiming violation of his federal and state due process rights and breach of con-
tract when the hospital suspended his admitting privileges for an incident
regarding a particular cardiology patient. The district court, under Federal
Rule of Civil Procedure 12(b)(6), dismissed the due process claims for failure to
state a claim. Zamanian then appealed only the state and federal due process
claims.

      The district court carefully explained its reasoning in a comprehensive
order filed August 14, 2017. Among other things, the court pointed out that
“[p]laintiff’s suspension was reviewed by two separate committees, a panel of
physicians over a three-day hearing, and the hospital’s Board of Directors. He
conducted discovery, presented and cross-examined witnesses, submitted affi-
davits, and gave his statement on the incident through writing and before the
different committees/panels.”

      We have reviewed the briefs, the applicable law, and relevant parts of
the record and have heard oral argument. The judgment is AFFIRMED, essen-
tially on the basis of the district court’s analysis.




                                         2